ARNOLD, Judge.
Defendant first contends that the trial court’s allocation of the burden of proof on the issue of insanity denied defendant due process of law. He argues that the State must carry the burden of proof as to sanity. As defendant notes, this question was considered on his appeal to the Supreme Court. State v. Hammonds, supra, and our Supreme Court rejected his argument. We must also find no error in the trial court’s placing the burden of proof on defendant as to the issue of insanity.
Defendant’s argument that the court erred in instructing the jury that it might return a verdict of guilty of second degree murder is also rejected. In all cases in which the State relies upon premeditation and deliberation to support a first degree murder conviction, the court must submit the issue of second degree murder. State v. Harris, 290 N.C. 718, 228 S.E. 2d 424 (1976).
No error.
Chief Judge BROCK and Judge PARKER concur.